 


109 HR 4877 IH: Safe and Secure Explosives Act of 2006
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4877 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mrs. Wilson of New Mexico (for herself and Mr. Lantos) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To direct the Attorney General to study how private entities and State and local government agencies store explosives, and to issue regulations providing for the safe and secure storage of explosives by such entities and agencies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Safe and Secure Explosives Act of 2006.   
2.Study of explosives storageWithin 6 months after the date of the enactment of this Act, the Attorney General shall conduct and complete a study designed to determine how private entities and State or local government agencies store explosive materials (as defined in section 841(c) of title 18, United States Code) that have been shipped or transported in interstate or foreign commerce, including the technological capabilities of the facilities at which the materials are stored.  
3.Regulations governing explosives storage 
(a)In generalWithin 6 months after the completion of the study required by section 2 of this Act, the Attorney General shall prescribe final regulations setting forth minimum standards which private entities and State or local government agencies shall meet with respect to the safe and secure storage of explosive materials (as defined in section 841(c) of title 18, United States Code) that have been shipped or transported in interstate or foreign commerce, taking into account the results of the study. The regulations shall provide for minimum standards that are tiered based on the quantity of such materials involved, with a higher standard required in cases where a greater quantity is involved, and shall require private entities to report to the State and local law enforcement agencies of the relevant jurisdiction (within such time as the Attorney General shall prescribe) the location at which any such materials are stored, and any change of any such location. 
(b)PenaltyWith respect to each violation by a private entity of the regulations prescribed under subsection (a), the Attorney General shall impose a civil money penalty of $500 per pound of explosive materials (as so defined) involved. 
 
